b
l




                       THEATTORNEY                     GENERAL
                                    OF   TEXAS


                                    November    20,     1964


         Miss Edna Cisneros                           Opinion No. C-350
         County Attorney
         Willacy County                               Re:   Authority of a county
         Raymondvllle, Texas                                official to close his
                                                            office on Saturday with-
                                                            out the consent and ap-
                                                            proval of the Commis-
         Dear   Miss    Cisneros:                           sioners Court.
                 You have requested an opinion as to whether a county
          official whose office is created by the Constitution of Texas
          is authorized to keep his office closed each.Saturday without
        . the consent and approval of the Commissioners Court.
                The Commissioners Court is’ a court of limited juris-
         diction and has only such powers as are conferred uponit by
         the statutes and Constitution of this State, whether by ex-
         press terms or by necessary Implication. Section 18, Article
         V, Constitution of Texas; Article 2351, Vernon's Civil Stat-
         utes; Bland v'.Orr, 90 Tex, 492, 39 S.W. 558 (1.897); Mills v.
         Lampasas County 9 Tex. 603,40 S.W. 403 (1897); Anderson v.
            d 137 Tex. $01 152 S.W.2d 1084 (1941). Canales v. Laughlin,
         $%ex.    169, 214 i.W.2d 451 (1948); Starr'County v. Guerra,
         297 S.W.2d 79 (Tex;Clv.App. 1956); Van Rosenberg v. Lovett.,
         173 S.W. 508 (Civ.App. 1915, error ref.).
                The Commissioners Court may not interfere or usurp the
         sphere that is delegated to a county official by law. Pritchard
         & Abbott v. McKenna, -Tex.   -, 350 S.W.2d 335 (1961).
                We know of no provision in the Constitution or statutes
         of this State authorizing the Commissioners Court to prescribe
         the office hours of a county official or the days which a county
         official would be required to keep his office open. Therefore,
         such matters are left to the determination of the county offi-
         cial. .
                In Attorney General's Opinion O-6679 (1945), on a similar
         question, It was held:
                        "Although Section 10 of Article XVI
                   of our State Constitution provides that


                                               -l&l-
Miss Edna Cisneros, page 2 (C-350)


        'The Legislature shall provide for deduc-
        tlons from the salaries of public officers
        who may neglect the performance of any duty
        that may be assigned to them by law,"we know
        of no provision In the Constitution or stat-
        utes of this State requirPng County offices
        to be open to the public for any specific time
        other than for a reasonable time. Nor do we
        know of any provision in the Constitution or
        statutes of this State authorizing the Commls-
        sloners' Court to pass an order requiring county
        offices to be open to the public six 8-hour
        days (or 48 hours) per week."
       In view of the foregoing, you are advised that a county
official is authorized to keep his office closed each Saturday
without the consent and approval of the Commissioners Court.

                        SUMMARY

        No provision in the Constitution or statutes
        of this State authorize the Commissioners
        Court to prescribe the days which a county
        official shall keep'his office open, and no
        provision in the statutes or Constitution
        requires county offices to be open to'the
        public for any specific time other than for
        a reasonable time. Therefore, a county of-
        ficial is authorized to keep his office closed
        each Saturday without the consent and approval
        of the Commissioners Court.
                             Yours very truly,

                             WAGGGNER CARR
                             Attorney General



                             '&Rek
                                 Assistant
JR:ms




                             -l&2-
Miss   Edna Cisneros, page 3 (C-350)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Robert Lemens
‘Oordon Cass
Arthur Sandlin
Ivan Williams
APPROVED FOR THE ATTORNEX GENERAL
By: Roger Tyler




                             -1663-